          21-03009-hcm
El Paso County - County CourtDoc#1-21
                              at Law 6   Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit
                                                                                     FiledTab  18 Pg10:31
                                                                                           5/20/2020 1 of AM
                                                           2                                  Norma Favela Barceleau
                                                                                                          District Clerk
                                                                                                       El Paso County
                                                                                                       2020DCV0914
21-03009-hcm Doc#1-21 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 18 Pg 2 of
                                        2
